DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment 
The amendment filed 04/27/2021 has been entered. Claims 1-2, 3-20, 22-38 remain pending in the application.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 19, 20, 22, 23, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable by Gernot (DE102014200557) in view of Hawley(US20190039595).
Regarding claim 1, Gernot teaches A method for controlling a maximum vehicle speed for an industrial vehicle, comprising([0073] disclosing a method for controlling the maximum speed of a vehicle):
([0041] disclosing determining wheel torque);
determining, by the processor of the industrial vehicle, an acceleration of the industrial vehicle while the torque is applied to the traction wheel([0035] disclosing determining the acceleration of the vehicle which is understood to mean while the torque is applied to the traction wheel);
based at least in part on the acceleration and the torque applied to the traction wheel, calculating, by the processor of the industrial vehicle, a load being moved by the industrial vehicle([0035] disclosing calculating the mass of vehicle using the engine torque and the acceleration of the vehicle. [0041] disclosing that wheel torque can be used in the calculation of the vehicle mass. [0022] disclosing that the mass can be the vehicle weight in addition to any load); and
controlling, by the processor of the industrial vehicle, the maximum speed of the industrial vehicle based on the calculated load being moved by the industrial vehicle([0073] disclosing calculating the maximum speed of the vehicle based on the load being moved by the vehicle).
Gernot does not teach teaches determining, by the processor of the industrial vehicle, whether the industrial vehicle has traveled more than a predetermined distance when starting to travel after previously being stopped to allow slack in trailer linkages to be taken up, wherein calculating the load being moved by the industrial vehicle is 
Hawley teaches determining, by the processor of the industrial vehicle, whether the industrial vehicle has traveled more than a predetermined distance when starting to travel after previously being stopped to allow slack in trailer linkages to be taken up ([0085]-[0086] disclosing waiting for a predetermined time when the vehicle launches, which is understood to mean after a stop, the wait is until the torque converter settles into a taut so that the calculations are not skewed); and
wherein calculating the load being moved by the industrial vehicle is delayed until the industrial vehicle is determined to have traveled more than the predetermined distance([0085] disclosing the determination of the vehicle mass should not be performed until the torque converter is taut, which is understood to mean delaying the mass calculation until a predetermined time).
Gernot and Hawley are analogous art because they are in the same field of endeavor, vehicle mass calculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Gernot to incorporate the teaching of Hawley of determining, by the processor of the industrial vehicle, whether the industrial vehicle has traveled more than a predetermined distance when starting to travel after previously being stopped; and wherein calculating the load being moved by the industrial vehicle is delayed until the industrial vehicle is determined to have traveled more than the predetermined distance in order to wait is until the torque converter settles into a taut so that the calculations are not skewed. It would have been obvious to try to travel at least a predetermined distance in order to get an accurate estimate of the load, because there are a finite amount of predictable ways of measuring, i.e. time or distance, which would lead to a reasonable expectation of success. 


Regarding claim 2, Gernot as modified by Hawley teaches The method of claim 1, wherein the load comprises one or more trailers being pulled by the industrial vehicle(Gernot [0021] disclosing the vehicle have a trailer attached to it which is understood to increase the load).

Regarding claim 4, Gernot as modified by Hawley teaches The method of claim 1, further comprising: converting, by the processor of the industrial vehicle, the torque applied to the traction wheel to an equivalent force value(Gernot [0041] disclosing the relationship between the torque applied to the traction wheel to an equivalent force value); and
wherein calculating the load being moved by the industrial vehicle is based at least in part on the equivalent force value(Gernot [0041] disclosing that the equation of formula 1 used to calculate mass takes in consideration the force value applied to the traction wheel).

Regarding claim 5, Gernot as modified by Hawley teaches The method of claim 1, comprising:
(Gernot [0058] disclosing taking into consideration the angle of inclination of the path “grade” when calculating the mass “load” of the vehicle which is used to determine the maximum speed as cited in paragraph [0073]. This can be interpreted as the maximum, speed of the industrial vehicle is based on the calculated load and path).

Regarding claim 7, Gernot as modified by Hawley teaches The method of claim 1, comprising:
determining, by the processor of the industrial vehicle, a grade of a path being traveled by the industrial vehicle while moving the load(Gernot [0058] disclosing taking into consideration the angle of inclination of the path “grade” when calculating the mass “load” of the vehicle); and
wherein calculating the load being moved by the industrial vehicle is based at least in part on the grade(Gernot [0058] disclosing taking into consideration the angle of inclination of the path “grade” when calculating the mass “load” of the vehicle).


calculating a set comprising at least a minimum number of individual load values of the load being moved by the industrial vehicle(Gernot [0146]-[0147] disclosing calculating multiple individual load values); and
averaging the at least a minimum number of individual load values to determine a respective set load value for the set(Gernot [0146]-[0147] disclosing calculating multiple individual load values and averaging the values to determine an accurate load).
Claims 19, 20, 22, 23, 25, 26 are rejected for similar reasons as claim 1, 2, 4, 5, 7, 8 respectively. See above rejection. 

Claims 6, 9, 10, 11, 24, 27, 37, 38 are rejected under 35 U.S.C. 103 as being unpatentable by Gernot (DE102014200557) in view of Hawley(US20190039595) and Jergon(WO2014126523).
Regarding claim 6, Gernot as modified by Hawley teaches The method of claim 1, Gernot as modified by Hawley does not teach comprising: determining, by the processor of the industrial vehicle, a rolling resistance of the industrial vehicle while moving the load and wherein calculating the load being moved by the industrial vehicle is based at least in part on the rolling resistance.
page 18 lines 5-18 disclosing determining the rolling resistance coefficient); and
wherein calculating the load being moved by the industrial vehicle is based at least in part on the rolling resistance(page 18 lines 5-18 disclosing an equation for calculating a load of a vehicle based in part on the rolling resistance).
Gernot as modified by Hawley and Jergon are analogous art because they are in the same field of endeavor, vehicle mass calculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Gernot as modified by Hawley to incorporate the teaching of Jergon of determining, by the processor of the industrial vehicle, a rolling resistance of the industrial vehicle while moving the load and wherein calculating the load being moved by the industrial vehicle is based at least in part on the rolling resistance in order to obtain more accurate mass calculation while taking in consideration the rolling resistance.

Regarding claim 9, Gernot as modified by Hawley teaches The method of claim 8, wherein each of the individual load values of the load being moved by the industrial vehicle is calculated according to:

    PNG
    media_image1.png
    66
    296
    media_image1.png
    Greyscale


G% is a present grade as a percentage of a surface on which the industrial vehicle is traveling;
VAg is the acceleration of the industrial vehicle in g’s; and
the individual load value = TVM - (an empty weight of the industrial vehicle)(Gernot [0039] disclosing an equation for calculating a load of a vehicle which includes acceleration, gravity, inclination of the path. It is understood that to determine the load the vehicle mass is subtracted from the total mass)
Gernot as modified by Hawley does not teach Fa is an equivalent force value, equivalent to the torque applied to the traction wheel and R% is a rolling resistance value;
Jergon teaches Fa is an equivalent force value, equivalent to the torque applied to the traction wheel and R% is a rolling resistance value(page 18 lines 5-18 disclosing an equation for calculating the mass of the vehicle which includes rolling resistance and wheel traction force);
Gernot as modified by Hawley and Jergon are analogous art because they are in the same field of endeavor, vehicle mass calculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Gernot as modified by Hawley to incorporate the teaching of Jergon of Fa is an equivalent force value, equivalent to the torque applied to the traction It would have been obvious to try in order to calculate the total mass of the vehicle using known physics, engineering, dynamics and kinematic equations and relationships.

 Regarding claim 10, Gernot as modified by Hawley teaches The method of claim 8, wherein each of the individual load values of the load being moved by the industrial vehicle is calculated according to:

    PNG
    media_image2.png
    81
    424
    media_image2.png
    Greyscale

Tc is a torque command;
gearbox ratio is a predetermined gearbox ratio of the industrial vehicle; gearbox efficiency is a predetermined gearbox efficiency of the industrial vehicle; 
driven wheel radius is a radius of the traction wheel;
R% is a rolling resistance value;
G% is a present grade as a percentage of a surface on which the industrial vehicle
is traveling;
VAg is the acceleration of the industrial vehicle in g’s; and
(Gernot [0039] disclosing an equation for calculating total mass of a vehicle including an engine torque, gear ratio, grade percentage, acceleration, gearbox ratio, driven wheel radius).
	Gernot as modified by Hawley does not teach rolling resistance and inertial torque. 
	Jergon discloses rolling resistance and  inertial torque(page 19 lines 20-30 disclosing including inertial forces in the calculation of the total vehicle mass, Jergon page 18 lines 5-18 discloses an equation for total mass of vehicle including rolling resistance).
Gernot as modified by Hawley and Jergon are analogous art because they are in the same field of endeavor, vehicle mass calculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Gernot as modified by Hawley to incorporate the teaching of Jergon of inertial torque It would have been obvious to try in order to calculate the total mass of the vehicle using known physics, engineering, dynamics and kinematic equations and relationships.


Regarding claim 11, Gernot as modified by Hawley teaches The method of claim 8, wherein calculating the load comprises:
Gernot [0146]-[0147] disclosing calculating multiple individual load values); and
averaging the respective values of the plurality of sets to determine the calculated load(Gernot [0146]-[0147] disclosing calculating multiple individual load values and averaging the values to determine an accurate load).

	Claims 24, 27, 37, 38 are rejected for similar reasons as claims 6, 11, 9,10. see above rejection.

Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable by Gernot (DE102014200557) in view of Hawley and Jonathan(WO2017194957).
Regarding claim 13, Gernot as modified by Hawley teaches The method of claim 1. Gernot as modified by Hawley does not teach comprising: defining, by the processor of the industrial vehicle, an initial value of the calculated load to be the maximum load the industrial vehicle is designed to move.
Jonathan teaches defining, by the processor of the industrial vehicle, an initial value of the calculated load to be the maximum load the industrial vehicle is designed to move(page 5 3rd paragraph disclosing the control system determining when a maximum rated load has been reached).
in order to avoid damaging the tires and the vehicle.

Claim 29 is rejected for similar reasons as claim 13, see above rejection. 

Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable by Gernot (DE102014200557) in view of Avitan(EP034339).

Regarding claim 12, Gernot as modified by Hawley teaches The method of claim 1. Gernot does not teach wherein the industrial vehicle comprises a fork assembly.
Avitan teaches wherein the industrial vehicle comprises a fork assembly for carrying the load(page 5 second paragraph disclosing an industrial vehicle with a fork assembly).
Gernot as modified by Hawley and Avitan are analogous art because they are in the same field of endeavor, vehicle mass calculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Gernot as modified by Hawley to incorporate the teaching of Avitan of wherein the industrial vehicle comprises a fork assembly for carrying the load in order to control the vehicle based on the load carried by the lift to avoid tipping.

Claim 28 is rejected for similar reasons as claim 12, see above rejection.

Claims 14 and 30 are rejected under 35 U.S.C 103 for being unpatentable by Gernot(DE102014200557) in view of Hawley and Abels(US7216024).
Regarding claim 14, Gernot as modified by Hawley teaches The method of claim 1. Gernot as modified by Hawley does not teach comprising:
determining, by the processor of the industrial vehicle, when a lift mechanism of the industrial vehicle is being raised or lowered, wherein calculating the load being moved by the industrial vehicle based on the acceleration and the torque is not performed while the lift mechanism is being raised or lowered.
Abels teaches determining, by the processor of the industrial vehicle, when a lift mechanism of the industrial vehicle is being raised or lowered, wherein calculating the load being moved by the industrial vehicle based on the acceleration and the torque is not performed while the lift mechanism is being raised or lowered(col 4 lines 22-30 disclosing determining the load being carried by the lift under static conditions which is understood to mean when the lift mechanism is determined to not be lifted or raised).
It would have been obvious to try to calculate the load under static conditions which can be faster.

Claim 30 is rejected for similar reasons as claim 14, see above rejection.

Claims 15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable by Gernot (DE102014200557) in view of Abels(US7216024) and Jonathan(WO2017194957) and Avitan(EP034339).

Regarding claim 15, Gernot teaches A method for controlling a maximum vehicle speed for an industrial vehicle, comprising([0073] disclosing a method for controlling the maximum speed of a vehicle):
([0041] disclosing determining wheel torque);
determining, by the processor of the industrial vehicle, an acceleration of the industrial vehicle while the torque is applied to the traction wheel([0035] disclosing determining the acceleration of the vehicle which is understood to mean while the torque is applied to the traction wheel);
based at least in part on the acceleration and the torque applied to the traction wheel, calculating, by the processor of the industrial vehicle, a load being moved by the industrial vehicle([0035] disclosing calculating the mass of vehicle using the engine torque and the acceleration of the vehicle. [0041] disclosing that wheel torque can be used in the calculation of the vehicle mass. [0022] disclosing that the mass can be the vehicle weight in addition to any load); and
controlling, by the processor of the industrial vehicle, the maximum speed of the industrial vehicle based on the calculated load being moved by the industrial vehicle([0073] disclosing calculating the maximum speed of the vehicle based on the load being moved by the vehicle).
Gernot does not teach determining, by the processor of the industrial vehicle, when a lift mechanism of the industrial vehicle is being raised or lowered, wherein calculating the load being moved by the industrial vehicle based on the acceleration and the torque is not performed while the lift mechanism is being raised or lowered, in response to determining the lift mechanism of the industrial vehicle is being raised or lowered, 
Abels teaches determining, by the processor of the industrial vehicle, when a lift mechanism of the industrial vehicle is being raised or lowered, wherein calculating the load being moved by the industrial vehicle based on the acceleration and the torque is not performed while the lift mechanism is being raised or lowered(col 4 lines 22-30 disclosing determining the load being carried by the lift under static conditions which is understood to mean when the lift mechanism is determined to not be lifted or raised).
Gernot and Abels are analogous art because they are in the same field of endeavor, vehicle mass calculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Gernot to incorporate the teaching of Abels of determining, by the processor of the industrial vehicle, when a lift mechanism of the industrial vehicle is being raised or lowered, wherein calculating the load being moved by the industrial vehicle based on the acceleration and the torque is not performed while the lift mechanism is being raised or lowered. It would have been obvious to try to calculate the load under static conditions which can be faster.
Jonathen teaches defining, by the processor of the industrial vehicle, the calculated load to be the maximum load the industrial vehicle is designed to move( page 5 3rd paragraph disclosing the control system determining when a maximum rated load has been reached). 
in order to avoid damaging the tires and the vehicle.
Avitan teaches in response to determining the lift mechanism of the industrial vehicle is being raised or lowered defining a load being moved(page 5, lines 24-53 disclosing determining the weight of the load in response to raising and lowering the fork).
Gernot and Avitan are analogous art because they are in the same field of endeavor, vehicle mass calculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Gernot to incorporate the teaching of Avitan of wherein the industrial vehicle comprises a fork assembly for carrying the load in order to control the vehicle based on the load carried by the lift to avoid tipping.

Claim 31 is rejected for similar reasons as claim 15, see rejection above.

Claims 16, 32, 35, 36 are rejected under 35 U.S.C. 103 as being unpatentable by Gernot (DE102014200557) in view of Hawley and Newman(US20140297147).

calculating a set comprising a predetermined number of individual load values of the load being moved by the industrial vehicle(Gernot [0146]-[0147] disclosing calculating multiple individual load values and averaging the values to determine an accurate load).
averaging the predetermined number of individual values to determine a respective set load value for the set(Gernot [0146]-[0147] disclosing calculating multiple individual load values and averaging the values to determine an accurate load).
Gernot as modified by Hawley does not teach in response to the industrial vehicle accelerating above a first predefined value and traveling at least a predetermined distance.
Newman teaches in response to the industrial vehicle accelerating above a first predefined value and traveling at least a predetermined distance ([0022] disclosing the load vales are not collected under a threshold which is understood to mean load values are collected when the vehicle accelerates above a first predefined value).    	Gernot as modified by Hawley and Newman are analogous art because they are in the same field of endeavor, vehicle mass calculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Gernot as modified by Hawley to incorporate the teaching in order to avoid errors in calculation. It would have been obvious to try to travel at least a predetermined distance in order to get an accurate estimate of the load, because there are a finite amount of predictable ways of measuring, i.e. time or distance, which would lead to a reasonable expectation of success.

Claim 32 is rejected for similar reasons as claim 16, see rejection above.

Regarding claim 35, Gernot as modified by Hawley and Newman teaches The system of claim 32, wherein the processor when executing the executable instructions defines the predetermined number of individual values of the load(Gernot [0146]-[0147] disclosing calculating multiple individual load values and averaging the values to determine an accurate load, the number of individual loads can be 2, 3 which is less than 200).


	Regarding claim 36, Gernot as modified by Hawley and Newman teaches The system of claim 32, wherein the processor when executing the executable instructions defines the predetermined number of individual values of the load and a sample rate such that a count of the individual values of the load reaches the predetermined number within 2 seconds from when the count is first Gernot [0146]-[0147] disclosing calculating multiple individual load values and averaging the values to determine an accurate load, the process is carried out periodically which is understood to mean that every period of time, the average of the individual loads count “sample rate” is taken).
	Gernot as modified by Newman does not teach within 2 seconds. It would have been obvious to try to take a sample every 2 seconds in order to keep track of the changes of the load and control the vehicle more interactively. 

Allowable Subject Matter
	Claim 17 is allowable for disclosing A method for controlling a maximum vehicle speed for an industrial vehicle, comprising:
Determining, by a processor of the industrial vehicle, a torque applied to a traction wheel of the industrial vehicle;
Determining, by the processor of the industrial vehicle, an acceleration of the industrial vehicle while the torque is being applied to the traction wheel;
Based at least in part on the acceleration and the torque applied to the traction wheel, calculating, by the processor of the industrial vehicle, a load being moved by the industrial vehicle, and 
Controlling, by the processor of the industrial vehicle, the maximum speed of the industrial vehicle based on the calculated load being moved by the industrial vehicle, 
Wherein calculating the load comprises:
Calculating a set comprising a predetermined number of individual load values of the load being moved by the industrial vehicle in response to the industrial vehicle 
Averaging the predetermined number of individual values to determine a respective set load value for the set;
Detecting by the processor of the industrial vehicle, a first operating condition that comprises:
a)    an acceleration of the industrial vehicle is less than the first predefined value, and
b)    a speed of the industrial vehicle is less than a second predefined value; subsequent to the first operating condition, determines a second operating condition
comprising the industrial vehicle, within a predefined time period after the first operating condition:
a)    begins accelerating again above the first predefined value, and
b)    has traveled the predetermined distance;
in response to occurrence of the first operating condition and occurrence of the second operating condition within the predefined time period after the first operating condition, collects a further set of individual values of the load being moved by the industrial vehicle; and
averages the respective values of the plurality of sets to calculate the calculated load.

	Claim 18 is allowable for disclosing A method for controlling a maximum vehicle speed for an industrial vehicle, comprising:

Determining, by the processor of the industrial vehicle, an acceleration of the industrial vehicle while the torque is being applied to the traction wheel;
Based at least in part on the acceleration and the torque applied to the traction wheel, calculating, by the processor of the industrial vehicle, a load being moved by the industrial vehicle, and 
Controlling, by the processor of the industrial vehicle, the maximum speed of the industrial vehicle based on the calculated load being moved by the industrial vehicle, 
Wherein calculating the load comprises:
Calculating a set comprising a predetermined number of individual load values of the load being moved by the industrial vehicle in response to the industrial vehicle accelerating above a first predefined value and traveling at least a predetermined distance; and 
Averaging the predetermined number of individual values to determine a respective set load value for the set;
Detecting by the processor of the industrial vehicle, a first operating condition that comprises:
a)    an acceleration of the industrial vehicle is less than the first predefined value, and
b)    a speed of the industrial vehicle is less than a second predefined value; subsequent to the first operating condition, determines a third operating condition comprising the speed of the industrial vehicle, within a predefined time period after the first operating condition, does not reach the second predefined value; and 

	Claims 33 and 34 would be allowable for similar reasons as claims 17 and 18.
Response to Arguments
Applicant's arguments filed 9/2/2014 have been fully considered but they are not persuasive.
In response to applicant’s argument regarding claim 1 that the combination of Gernot and Hawley is improper because Gernot does not disclose a torque converter. Gernot at least in paragraph [0001] discloses that the method is used for determining a vehicle weight of an electric or hybrid vehicle, thus proper rationale for combining Gernot and Hawley has been made. The combination of Gernot and Hawley teaches whether the industrial vehicle has traveled more than a predetermined distance when starting to travel after previously being stopped, Hawley discloses waiting for a predetermined time when the vehicle launches before doing the calculation, it is understood that the vehicle has travelled a predetermined distance in the predetermined time. It is noted that “to allow slack in trailer linkage to be taken up” is intended use and is not given patentable weight [0085]-[0086].
In response to applicant argument regarding claim 15 and 31, it is noted that Jonathan alone does not teach the limitation of the claims, the combination of Gernot , Abel and Jonathan together teaches the limitation of claims 15 and 31. Abel teaches determining the load when the lift mechanism is not being lifted or lowered, see col 4 lines 22-30. Jonathan teaches determining that a maximum rated load has been .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664